Title: To James Madison from William Jarvis, 7 April 1807
From: Jarvis, William
To: Madison, James



Sir
Lisbon 7th: April 1807

Since my last of the 24th. Ultimo nothing very interesting has reached here regarding European affairs, other than a report which is in circulation to day said to be brought by an English Brig of War via Faro that the Turks had declared War on the English & had fired on Admiral Duckworth as he was passing the Dardanelles but that he had sustained no injury & when the Brig of War left him he was in sight of the Turkish Squadron.  Such an event appears to be but a natural consequence of the declaration of War against the Russians.  By the last post I received a letter from John Gavino Esqr. and I am happy to give an extract so highly interesting to our Country as the following "I have no account of what Colo. Lear & Captn. Campbell have done at Tunis.  The latter has been at Malta & went for Syracuse.  By letter from Algier of 22nd Ulto. I am told that Regency is at war with Tunis, had but two frigates to the East & their new 44 was to go out in 2 days after the above date.  They were preparing Xebeques & Gun boats, also shipping Camp stores & getting vessels ready to receive troops, so that it seems they mean in the summer some attack on Tunis, this will make them keep quiet with us."  Whatever foundation there may be for the rest of the report, I infer from the conversation which passed between Captn. Campbell & myself, that he would not have gone to Syracuse had he apprehended any danger; so I conclude that the Bey is pacifickly disposed toward us at least for the present.  With perfect Respect I have the honor to be Sir Yr. Mo: Ob: Servt

Wm: Jarvis


N. B.  By the Schr. Columbia Captn. Cook which sails after tomorrow I shall send a dispatch received by last Mail from Mr Erving.  I should have sent it by this had the vessel been a good one or a fast sailer

